 Case 8:20-cv-02552-SCB-AAS Document 1 Filed 10/30/20 Page 1 of 5 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

PAUL JACKSON,

              Plaintiff,

vs.                                           CASE NO.:

HCSG EAST, LLC, a Foreign Limited
Liability Company,

              Defendant.                  /

                  COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, PAUL JACKSON, by and through the undersigned attorney, sues the

Defendant, HCSG EAST, LLC, a Foreign Limited Liability Company, and alleges:

      1.     Plaintiff, PAUL JACKSON, was an employee of Defendant and brings

this action for unpaid overtime compensation, liquidated damages, and all other

applicable relief under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b)

(“FLSA”).

                                 General Allegations

      2.     Plaintiff, PAUL JACKSON was an employee who worked at Defendant’s

property within the last three years in Polk County, Florida.

      3.     Plaintiff, PAUL JACKSON, worked at Defendant’s health care facility

located at 2020 W. Lake Parker Drive, Lakeland, Florida 33805.

      4.     Plaintiff, PAUL JACKSON, worked for Defendant as an hourly paid

employee at an hourly rate of $19.00 per hour.
 Case 8:20-cv-02552-SCB-AAS Document 1 Filed 10/30/20 Page 2 of 5 PageID 2




        5.       Plaintiff, PAUL JACKSON, worked as a Dietary Manager for Defendant.

        6.       At all times material to this cause of action, Plaintiff, PAUL JACKSON,

was a non-exempt employee and therefore entitled to overtime wages for any and all

overtime hours worked.

        7.       Defendant, HCSG EAST, LLC, is a Foreign Limited Liability Company

that operates and conducts business in Polk County, Florida and is therefore, within

the jurisdiction of this Court.

        8.       According to Defendant’s website, HCSG EAST, LLC, proclaims that

since        1976,   Healthcare     Services        Group   has   delivered   exceptional

housekeeping/laundry and dining/nutrition services to an ever-changing healthcare

industry. Defendant states the company provides professional management of

ancillary services to a diverse mix of satisfied clients and that Defendant’s

[employees] are trained to help you achieve success by delivering innovative

solutions,       exceptional      performance        and    measurable    results.    See

www.hcsgcorp.com/about/

        9.       This action is brought under the FLSA to recover from Defendant

overtime compensation, liquidated damages, and reasonable attorneys’ fees and costs.

        10.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§1331 and the FLSA.

        11.      During Plaintiff’s employment with Defendant, Defendant, HCSG EAST,

LLC, earned more than $500,000.00 per year in gross sales.

        12.      Defendant, HCSG EAST, LLC, employed in excess of ten (10) employees



                                                2
 Case 8:20-cv-02552-SCB-AAS Document 1 Filed 10/30/20 Page 3 of 5 PageID 3




and paid these employees plus earned a profit from their business.

      13.    During Plaintiff’s employment, Defendant, HCSG EAST, LLC, employed

at least two employees who handled goods, materials and supplies which travelled in

interstate commerce such as food (meats, fruits, vegetables) products, utensils,

laundry cleaning supplies, and other tools/materials used to run the business.

      14.    Therefore, at all material times relevant to this action, Defendant, HCSG

EAST, LLC, was an enterprise covered by the FLSA, and as defined by 29 U.S.C.

§203(r) and 203(s).

      15.    Additionally, Plaintiff, PAUL JACKSON, was/is individually covered

under the FLSA.

                                   FLSA Violations

      16.    At all times relevant to this action, Defendant failed to comply with the

FLSA because Plaintiff performed services for Defendant for which no provisions were

made by Defendant to properly pay Plaintiff for all overtime hours worked.

      17.    During his employment with Defendant, Plaintiff was not paid time and

one-half his regular rate of pay for all hours worked in excess of forty (40) per work

week during one or more work weeks.

      18.    Specifically, Defendant required Plaintiff to clock out and continue

working beyond his scheduled shift.

      19.    Despite working beyond his scheduled shift, Plaintiff’s hours were not

recorded or included in his weekly hours.

      20.    As such, Plaintiff routinely worked beyond forty (40) hours but did not



                                            3
 Case 8:20-cv-02552-SCB-AAS Document 1 Filed 10/30/20 Page 4 of 5 PageID 4




receive compensation for all overtime hours worked.

      21.    Plaintiff routinely worked twelve (12) hour shifts for Defendant while

being scheduled for fewer hours.

      22.    Plaintiff is entitled to his time and one-half rate for all hours worked in

excess of forty (40) per week.

      23.    Based upon these above policies, Defendant has violated the FLSA by

failing to pay complete overtime pay.

      24.    Upon information and belief, the records, to the extent any exist,

concerning the number of hours worked and amounts paid to Plaintiff are in the

possession and custody of Defendant.

             COUNT I - RECOVERY OF OVERTIME COMPENSATION

      25.    Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-24 above as though stated fully herein.

      26.    Plaintiff is/was entitled to be paid time and one-half his regular rate of

pay for each hour worked in excess of forty (40) per work week.

      27.    During his employment with Defendant, Plaintiff worked overtime hours

but was not paid time and one-half compensation for same.

      28.    Plaintiff was required to work off the clock without receiving any

additional compensation for overtime hours worked.

      29.    Defendant has failed provide accurate overtime compensation for

numerous pay periods.

      30.    Defendant did not have a good faith basis for their decision not to pay



                                           4
 Case 8:20-cv-02552-SCB-AAS Document 1 Filed 10/30/20 Page 5 of 5 PageID 5




Plaintiff full overtime compensation.

      31.    In addition, Defendant failed to post the required informational listings

for the Plaintiff and other employees pursuant to the FLSA.

      32.    As a result of Defendant’s intentional, willful and unlawful acts in

refusing to pay Plaintiff time and one-half his regular rate of pay for each hour worked

in excess of forty (40) per work week in one or more work week, Plaintiff has suffered

damages plus incurred reasonable attorneys’ fees and costs.

      33.    As a result of Defendant’s willful violation of the FLSA, Plaintiff is

entitled to liquidated damages.

      34.    Plaintiff demands a trial by jury.

      WHEREFORE, Plaintiff, PAUL JACKSON demands judgment against

Defendant for unpaid overtime compensation, liquidated damages, reasonable

attorneys’ fees and costs incurred in this action, declaratory relief, and any and all

further relief that this Court determines to be just and appropriate.

      Dated this 30th day of October, 2020


                                        /s/ Matthew R. Gunter
                                        Matthew R. Gunter, Esq.
                                        FBN 0077459
                                        Morgan & Morgan, P.A.
                                        20 N. Orange Ave., 16th Floor
                                        P.O. Box 4979
                                        Orlando, FL 32802-4979
                                        Telephone: (407) 236-0946
                                        Facsimile: (407) 867-4791
                                        Email:       mgunter@forthepeople.com
                                        Attorneys for Plaintiff




                                           5
